GOF P4 07/17 SUPPLEMENT DATED JULY 11, 2017 TO THE CURRENTLY EFFECTIVE PROSPECTUS OF EACH OF THE LISTED FUNDS TEMPLETON INSTITUTIONAL FUNDS Emerging Markets Series Foreign Smaller Companies Series Global Equity Series International Equity Series TEMPLETON GLOBAL OPPORTUNITES TRUST The International Equity Series Prospectus is amended as follows: I. Cindy L. Sweeting, CFA, President of Investment Counsel and lead portfolio manager of the Fund, will be retiring effective December 31, 2017. Effective January 1, 2018, it is anticipated that she will no longer be a portfolio manager of the Fund, and Mr.
